 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    WELLS FARGO BANK,                                       Case No. 2:16-cv-01393-RFB-GWF
 8                                           Plaintiff,
              v.                                                             ORDER
 9
      PROPERTIES PLUS INVESTMENTS, LLC,
10    et al.,
11                                        Defendants.
12

13          This matter is before the Court on Plaintiff’s Response to Notice Regarding Intention to
14   Dismiss Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure (ECF No. 24) and its
15   Motion for Enlargement of Time (ECF No. 25), filed April 17, 2019.
16          On December 7, 2018, Plaintiff filed its Amended Complaint (ECF No. 17) against
17   Alessi Koenig, LLC, Properties Plus Investments LLC, the Falls at Rhodes Ranch Condominium
18   Owners Association, Inc., Pico Boulevard Group, LLC. On March 19, 2019, the Court entered a
19   Notice of Intent to Dismiss pursuant to FRCP 4(m) (ECF No. 21) for failure to file proof of
20   service as to Properties Plus Investments LLC, the Falls at Rhodes Ranch Condominium Owners
21   Association, Inc., and Alessi & Koenig, LLC (“Original Defendants”). However, Plaintiff
22   represents that personal service on the Original Defendants is not required for two reasons. First,
23   the Original Defendants are presently in default for failing to appear and second, pursuant to Fed.
24   R. Civ. P. 5(a)(2), Plaintiff is not required to personally serve a new pleading unless it asserts a
25   new claim for relief against such party. Motion (ECF No. 25), at 2-3. Upon review of Plaintiff’s
26   amended Complaint, the Court agrees no additional claims have been added against the Original
27   Defendants. Therefore, the Court will withdraw its Notice of Intent to Dismiss. Accordingly,
28
                                                          1
 1          IT IS HEREBY ORDERED that the Court withdraws its Notice of Intent to Dismiss

 2   pursuant to FRCP 4(m) (ECF No. 21).

 3          IT IS FURTHER ORDERED that Plaintiff’s Motion for Enlargement of Time (ECF No.

 4   25) is denied as moot.

 5          DATED: April 22, 2019

 6

 7
                                                   GEORGE FOLEY, JR.
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
